          Case 3:21-cv-00173-KC Document 47 Filed 08/20/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                  EL PASO DIVISION

                                                §
 UNITED STATES OF AMERICA,                      §
                                                §
                                                §
        Plaintiff,                              §
                                                §     Case No. 3:21-cv-173-KC
 v.                                             §
                                                §
 THE STATE OF TEXAS; GREG ABBOTT, in            §
 his official capacity as Governor of Texas,    §
                                                §
        Defendants.                             §
                                                §
                                                §

          DEFENDANTS’ UNOPPOSED MOTION FOR EXTENSION OF TIME
                      TO FILE RESPONSIVE PLEADING


       Defendants the State of Texas and Governor Greg Abbott respectfully request a 45-day

extension of time to file a responsive pleading to Plaintiff’s Complaint. The deadline is currently

set for August 26, 2021. A 45-day extension would extend the deadline to Monday, October 11,

2021. See Fed. R. Civ. P. 6(a)(1)(C).

       The extension is not sought for purposes of delay.

       The undersigned counsel conferred with counsel for Plaintiff, and they have represented

that Plaintiff does not oppose the requested extension.

       Based on the foregoing, the State and Governor Abbott respectfully request that their

unopposed motion for an extension of time be granted.
          Case 3:21-cv-00173-KC Document 47 Filed 08/20/21 Page 2 of 2




Date: August 20, 2021                    Respectfully submitted.

KEN PAXTON                               /s/ Patrick K. Sweeten
Attorney General of Texas                PATRICK K. SWEETEN
                                         Deputy Attorney General for Special Litigation
BRENT WEBSTER                            Tx. State Bar No. 00798537
First Assistant Attorney General
                                         WILLIAM T. THOMPSON
JUDD E. STONE II                         Deputy Chief, Special Litigation Unit
Solicitor General                        Tx. State Bar No. 24088531
Tx. State Bar No. 24076720
                                         OFFICE OF THE ATTORNEY GENERAL
                                         P.O. Box 12548 (MC-009)
                                         Austin, Texas 78711-2548
                                         Tel.: (512) 463-2100
                                         Fax: (512) 457-4410
                                         judd.stone@oag.texas.gov
                                         patrick.sweeten@oag.texas.gov
                                         will.thompson@oag.texas.gov

                                         COUNSEL FOR DEFENDANTS



                                   CERTIFICATE OF CONFERENCE

       I certify that, on August 19–20, 2021, counsel for Defendants conferred by email with

conferred with Plaintiff’s counsel, who represented that Plaintiff does not oppose this motion.

                                                     /s/ Patrick K. Sweeten
                                                     PATRICK K. SWEETEN


                                     CERTIFICATE OF SERVICE

       I certify that on August 20, 2021, a true and accurate copy of the foregoing document was

filed electronically (via CM/ECF) and served on all counsel of record.

                                                     /s/ Patrick K. Sweeten
                                                     PATRICK K. SWEETEN




                                                2
